Citation Nr: 0729589	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-38 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a right nephrectomy, due to exposure to 
ionizing radiation.

2. Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a heart condition, due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1970 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In an August 2002 rating decision, the RO, inter 
alia, declined to reopen the veteran's claim for service 
connection for kidney cancer and a heart condition, both due 
to exposure to ionizing radiation, based upon the fact that 
there was no evidence that the veteran had been exposed to 
ionizing radiation while in service.  In August 2003, the 
veteran submitted his military personnel file and the RO 
reconsidered its decision, taking into account the evidence 
submitted by the veteran.  In an August 2003 rating decision 
issued in September 2003, the St. Petersburg RO found that 
the evidence was not new and material and again, inter alia, 
declined to reopen the veteran's claims for entitlement to 
service connection for a right nephrectomy and angina.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1.  An April 1996 decision by the St. Petersburg RO denied 
service connection for a cardiac condition due to exposure to 
ionizing radiation.  The veteran was notified of the decision 
and of his appellate rights in May 1996.  He did not file a 
notice of disagreement and the decision is final.

2.  Evidence added to the record since the April 1996 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for a cardiac condition due to exposure to ionizing 
radiation.

3.  In the April 1996 decision, the St. Petersburg RO 
declined to reopen a claim for service connection for renal 
cell carcinoma with kidney removal due to exposure to 
ionizing radiation.  The veteran was notified of the decision 
and of his appellate rights in May 1996.  He did not file a 
notice of disagreement and the decision is final.

4.  Evidence added to the record since the April 1996 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for renal cell carcinoma with kidney removal due to 
exposure to ionizing radiation.


CONCLUSION OF LAW

1.  The April 1996 rating decision, which determined that 
there was no evidence that the veteran had been exposed to 
ionizing radiation while in service, necessary to warrant 
service connection for a cardiac condition due to exposure to 
ionizing radiation, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has not been received since the 
April 1996 rating decision sufficient to reopen the veteran's 
claim for service connection for a cardiac condition due to 
exposure to ionizing radiation.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

3.  The April 1996 rating decision, which determined that no 
new and material evidence had been received to warrant 
reopening the veteran's claim for service connection for 
renal cell carcinoma with kidney removal due to exposure to 
ionizing radiation, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

4.  New and material evidence has not been received since the 
April 1996 rating decision sufficient to reopen the veteran's 
claim for service connection for renal cell carcinoma with 
kidney removal due to exposure to ionizing radiation.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, April 2002, February 2005 and April 2006 
letters satisfied the four elements delineated in Pelegrini, 
supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until April 2006.  However, in light of the Board's 
determination that new and material evidence has not been 
received to reopen the claims of service connection for a 
cardiac condition and renal cell carcinoma with kidney 
removal, both due to exposure to ionizing radiation, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

VA medical records examination reports, non-VA medical 
records and lay statements have been associated with the 
record.  The Board notes that the veteran and his 
representative have contended that VA did not seek to verify 
whether the veteran was exposed to ionizing radiation.  In 
February 1993, the RO sent a letter to the Defense Nuclear 
Agency (DNA) requesting verification of the veteran's claim 
that he had been exposed to radiation while in service.  The 
DNA responded later that month, indicating that the Naval 
Environmental Health Center Detachment (NEHCD) was the office 
responsible for maintaining occupational dosimetry data for 
Navy personnel.  Specifically, the veteran and his 
representative assert that VA did not follow up with the 
NEHCD in trying to verify the veteran's claim.  However, in 
March 1993, the VA sent a request to the NEHCD requesting 
verification that the veteran was exposed to ionizing 
radiation, and in April 1993, the NEHCD responded, indicating 
that there was no record of the veteran receiving 
occupational exposure to ionizing radiation.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).





Analysis

The issues before the Board are whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for a 
cardiac condition and renal cell carcinoma with kidney 
removal, both due to exposure to ionizing radiation.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).

In an April 1996 rating decision, the RO denied service 
connection for a cardiac condition due to exposure to 
ionizing radiation and declined to reopen a claim for service 
connection for renal cell carcinoma with kidney removal, also 
due to exposure to ionizing radiation.  It was determined 
that there was no evidence that the veteran had been exposed 
to ionizing radiation in service.  Since the veteran did not 
file a timely NOD, the decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  The veteran filed 
to reopen the claim in March 2002 and has perfected an appeal 
to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in April 1996.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The evidence received by VA since the April 1996 decision is 
as follows: a March 2004 letter from a man who enlisted with 
the veteran in 1955, which reflects his observations that the 
veteran served on a ship which towed barges loaded with 
"radioactive" material, that he saw the veteran on one of 
these barges and that the veteran told him that he sometimes 
was assigned to sink drums full of this material by gunfire; 
an internet article attached to this letter which shows the 
history of the ship the veteran was on and indicates that 
part of its duties was to dump atomic waste material; medical 
records from Gulf Breeze Hospital from May 1995 through 
November 1995, December 1997, and June 2006 showing treatment 
for chest pain, palpitations and shortness of breath, 
assessed as tachycardia, from July 1996 showing treatment for 
an injury to his middle finger, and from October 2004 showing 
treatment for scrotal swelling.

Since these medical records and reports are not redundant of 
any other evidence previously considered and were not part of 
the record at the time of the April 1996 decision, they are 
considered new evidence.  However, none of the records in the 
claims file provide the needed evidence that the veteran was 
exposed in service to ionizing radiation.  The medical 
records provided by the veteran do not show that the veteran 
was exposed to ionizing radiation in service.  The Board 
notes that the veteran submitted a statement from a fellow 
soldier with an internet article indicating his observation 
that the veteran was exposed to ionizing radiation while in 
service.  However, evidence proving exposure to radiation in 
service would need to comply with the regulations governing 
service connection for a disability due to in-service 
radiation exposure, which provide that records must be 
obtained that contain an assessment of the size and nature of 
the radiation dose or doses.  These records normally include 
but are not limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation dose on 
service.  38 C.F.R. §§ 3.309, 3.311 (2006).  The evidence 
submitted by the veteran is not of this nature.  Therefore, 
these records are not material since they do not provide an 
unestablished fact necessary to substantiate the appellant's 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

As to the lay statements by the veteran, they cannot be 
accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).  

Because none of the evidence submitted since April 1996 
raises a reasonable possibility of substantiating the claims, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen a claim of entitlement to 
service connection for a cardiac condition and renal cell 
carcinoma with kidney removal, both due to exposure to 
ionizing radiation, and the April 1996 decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.  




ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for a right 
nephrectomy, due to exposure to ionizing radiation, is not 
reopened and the appeal is denied.

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for a heart 
condition, due to exposure to ionizing radiation, is not 
reopened and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


